christina a alphonso petitioner v commissioner of internal revenue respondent docket no filed date p owned stock in cv a cooperative_housing_corporation as defined in sec_216 i r c and leased from cv pursuant to a so-called proprietary lease an apartment in a building that cv owned a retaining wall that cv owned collapsed thereby causing certain damage cv levied an assessment against each of its stockholder-tenants including p with respect to the damage caused by the collapse of the retaining wall p paid to cv the assessment retaining wall assessment that cv levied against her p filed a federal_income_tax return for her taxable_year in which she claimed a casualty_loss in an amount that was equal to the retaining wall assessment and a deduction in a reduced_amount as required by the internal_revenue_code with respect to that claimed casualty_loss r disallowed the claimed casualty_loss and the claimed deduction with respect to that claimed loss it is p’s position that she is entitled to a deduction under sec_165 and c i r c or in the alternative under sec_216 i r c with respect to the retaining wall assessment held p is not enti- tled to a deduction under sec_165 and c i r c or sec_216 i r c with respect to the retaining wall assessment verdate 0ct date jkt po frm fmt sfmt v files alphonso sheila united_states tax_court reports harvey r poe for petitioner daniel p ryan for respondent opinion chiechi judge this case is before us on respondent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following at the time she filed the petition in this case petitioner resided in new york during the year at issue petitioner owned shares of stock in castle village owners corp castle village a cooperative_housing_corporation as defined in sec_216 castle village owned a tract of land that overlooks the henry hudson parkway and riverside drive in new york new york at a time not disclosed by the record before the year at issue castle village constructed on that land inter alia multistory buildings in which there are a total of apartments we shall refer collectively to the tract of land that castle village owned and the buildings and other improvements that it constructed on that land as the castle village complex as a stockholder of castle village petitioner had the right to enter into a so-called proprietary lease proprietary lease with castle village with respect to the apartment in the castle village complex to which castle village had allocated the shares of stock in castle village that she owned on a date not disclosed by the record before the year at issue peti- tioner and castle village executed such a proprietary lease with respect to that apartment petitioner lived in the apartment to which castle village had allocated her share sec_1 unless otherwise indicated the factual background pertains to the year at issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the record does not contain the proprietary lease that petitioner and castle village executed however the record does contain a model proprietary lease model proprietary lease that the parties do not dispute is materially identical to the proprietary lease that petitioner and castle village executed verdate 0ct date jkt po frm fmt sfmt v files alphonso sheila alphonso v commissioner of stock in castle village and with respect to which she had executed the proprietary lease the model proprietary lease provided in pertinent part whereas the lessor castle village is the owner of the land and the buildings erected thereon pincite cabrini boulevard new york new york hereinafter called the buildings whereas the lessee the stockholder of castle village is the owner of lll shares of the lessor to which this lease is appurtenant and which have been allocated to apartment lll in the building lll cabrini boulevard new york new york demised premises and term now therefore in consideration of the premises the lessor hereby leases to the lessee and the lessee hires from the lessor subject_to the terms and conditions hereof apartment lll in the building at lll cabrini boulevard new york new york hereinafter referred to as the apartment for a term from lllll 19ll until december unless sooner terminated as hereinafter provided as used herein the apartment means the rooms in the buildings as partitioned on the date of the execution of this lease designated by the above-stated apartment number together with their appurtenances and fixtures and any closets terraces balconies roof or portion thereof outside of said partitioned rooms which are allocated exclusively to the occupant of the apartment rent maintenance how fixed a the rent sometimes called maintenance payable by the lessee for each year or portion of a year during the term shall equal that proportion of the lessor’s cash requirements for such year or portion of a year which the number of shares of lessor allocated to the apartment bears to the total number of shares of the lessor issued and outstanding on the date of the determination of such cash requirements such maintenance shall be payable in equal monthly installments in advance on the first day of each month unless the board_of directors of the lessor hereinafter called directors at the time of its determination of the cash requirements shall otherwise direct the lessee shall also pay such additional rent as may be provided for herein when due cash requirements defined c whenever used herein the term cash requirements shall mean the estimated amount in cash which the directors shall from time to time in their judgment determine to be necessary or proper for the operation maintenance care alteration and improvement of the corporate property during the year or portion of the year for which such determination is made the creation of such reserve for contingencies as they may deem proper and the payment of any obligations liabilities or expenses_incurred or to be incurred after giving consideration to i income expected to be received during such period other than rent from proprietary les- verdate 0ct date jkt po frm fmt sfmt v files alphonso sheila united_states tax_court reports sees and ii cash on hand which the directors in their discretion may choose to apply the directors may from time to time modify their prior determination and increase or diminish the amount previously determined as cash requirements of the corporation for a year or portion thereof no determination of cash requirements shall have any retroactive effect on the amount of the rent payable by the lessee for any period prior to the date of such determination all determinations of cash requirements shall be conclusive as to all lessees lessor’s repairs the lessor shall at its expense keep in good repair all of the buildings including all of the apartments the sidewalks and courts surrounding the same and its equipment and apparatus except those portions the mainte- nance and repair of which are expressly stated to be the responsibility of the lessee pursuant to paragraph hereof penthouses terraces and balconies if the apartment includes a terrace balcony or a portion of the roof adjoining a penthouse the lessee shall have and enjoy the exclusive use of the terrace or balcony or that portion of the roof appurtenant to the penthouse subject_to the applicable provisions of this lease and to the use of the terrace balcony or roof by the lessor to the extent herein permitted the lessee’s use thereof shall be subject_to such regulations as may from time to time be prescribed by the directors no planting fences structures or lattices shall be erected or installed on the terraces bal- conies or roofs of the buildings without the prior written approval of the lessor no cooking shall be permitted on any terraces balconies or the roofs of the buildings nor shall the walls thereof be painted by the lessee without the prior written approval of the lessor house rules the lessor has adopted house rules which are appended hereto and the directors may alter amend or repeal such house rules and adopt new house rules this lease shall be subject_to such house rules which when a copy thereof has been furnished to the lessee shall be taken to be part hereof the lessee hereby covenants to comply with all such house rules and see that they are faithfully observed by the family guests employees and subtenants of the lessee breach of a house rule shall be a default under this lease the lessor shall not be responsible to the lessee for the nonobservance or violation of house rules by any other lessee or person par a of the proprietary lease provided that the lessee is responsible for repairs and maintenance to the interior of the apartment that is the subject of the lease including mainte- nance repair and replacement of plumbing gas and heating fixtures appliances eg refrig- erators air conditioners ranges lighting and electrical fixtures fuse boxes and circuit break- ers and electrical wiring running into and through the apartment verdate 0ct date jkt po frm fmt sfmt v files alphonso sheila alphonso v commissioner as provided in paragraph of the model proprietary lease quoted above that lease was subject_to so-called house rules castle village board house rules that the board_of directors of castle village castle village board had approved those house rules provided in pertinent part garden and play area the grounds of castle village include beautifully landscaped gardens and a children’s playground use of these areas is limited to building residents and their guests pets are not permitted residents are reminded to inform their guests and caretakers of the rules since everyone is expected to fol- low them security guards have been instructed to escort nonresidents off the prop- erty if they are not in the company of a resident if a security guard does not recognize you as a castle village resident you may be asked to show identification cooperate with him by doing so and telling him your name and apartment number usage areas in the garden use of designated areas a1 safe play wading pool sandbox climbing a2 activity has not been permanently established see season- ally published garden rules a3 activity has not been permanently established see season- ally published garden rules the record does not contain the so-called garden rules to which the castle village board house rules referred verdate 0ct date jkt po frm fmt sfmt v files alphonso sheila s p e n e d r a g united_states tax_court reports a4 activity has not been permanently established see season- ally published garden rules b2 activity has not been permanently established see season- ally published garden rules b1 quiet area sitting reading picnics c quiet area sitting reading pit active play basketball handball a m to dusk hour limit on use when others are waiting all other grass areas may not be used please use the footpaths at all times the following are not permitted in the garden audible radio or cassette players bicycles without training wheels pets barbecues or any open fire picking or cutting any part of the landscape bats sticks racquets or hardballs water balloons smoking in any a area making noise after dusk urinating climbing trees large water guns tri bicycle scooter and roller blade rules tricycles bicycles with training wheels roller blades skates and scooters are permitted only on the pathway around areas a2 and a3 sandbox and wading pool rules area a1 keep sand in the sandbox do not dump sand into the wading pool drain pool periodically throughout the day to ensure the circulation of unplug the drain each evening children who are not toilet trained must wear diapers or pull-ups at all clean water times follow posted wading pool and sandbox guidelines trash and garbage trash barrels are located throughout the garden for disposal of garbage and cigarette butts soiled diapers used bandages et cetera must be placed in sealed plastic bags before disposal large quantities of garbage resulting from picnics and parties should be taken to the garbage room in your building garden plots vegetable garden plots are located behind area a1 these plots are reserved for and tended by residents this is not a communal garden please do not pick from them a subcommittee of the garden committee organizes this please contact them if you would like to use a plot there verdate 0ct date jkt po frm fmt sfmt v files alphonso sheila alphonso v commissioner is also an herb garden from which all residents are invited to pick sprigs for cooking it is located in the circle on the path between building sec_120 and sec_140 garden gatherings garden parties of or fewer persons are permitted in areas a2 and a3 advance permission is required from the management office a dollar_figure deposit fee subject_to change is required to hold a date the deposit will be refunded if the garden area is left clean and undamaged contact the management office to arrange a date and time for your event if you wish to use the playspace as a bad weather backup separate arrangement must be made with the playspace coordinators the garden is not available for large parties or catered affairs tents may not be set up in the garden adults are responsible for supervising their children in the garden all residents their employees and their friends are expected to adhere to the garden rules non-resident caregivers babysitters may only use the garden when carrying out their duties unaccompanied guests staying in the complex must have a pass from the management office reasonable numbers of guests for play dates and picnics are permitted please exercise courtesy and common sense when using the garden and respect the space of others the castle village complex included a retaining wall castle village retaining wall that castle village owned that retaining wall which was approximately feet high and approximately feet wide separated the castle vil- lage complex from certain public roads approximately feet below that complex on date the castle village retaining wall col- lapsed causing rocks and soil to fall onto the public roads below the castle village complex the collapse of that retaining wall caused significant damage castle village levied an assessment against each of its stockholders including petitioner with respect to the dam- age caused by the collapse of the castle village retaining wall the assessment that castle village levied against peti- tioner was dollar_figure castle village assessment which she paid verdate 0ct date jkt po frm fmt sfmt v files alphonso sheila united_states tax_court reports petitioner filed timely form_1040 u s individual_income_tax_return for her taxable_year return in that return petitioner claimed a casualty_loss of dollar_figure claimed casualty_loss which was the amount of the castle village assessment that petitioner had paid to castle village in and a casualty_loss deduction of dollar_figure claimed casualty_loss deduction respondent issued to petitioner a notice_of_deficiency notice with respect to her taxable_year in that notice respondent inter alia disallowed the claimed casualty_loss deduction that was because respondent determined that the cause of the collapse of the castle village retainer wall was the result of a gradual weakening of the wall and that therefore the loss from that collapse does not constitute a casualty_loss under sec_165 respondent filed an amendment to answer in this case in which respondent alleged the following additional reason for respondent’s disallowance of the claimed casualty_loss deduction because the collapse of the castle village retaining wall occurred on castle village property any cas- ualty loss deduction must be claimed by the corporation castle village and not by the stockholders discussion we must decide whether petitioner is entitled to a casualty_loss deduction with respect to the castle village assessment that petitioner paid to castle village it is petitioner’s position that she is entitled to a deduction under sec_165 and c or sec_216 with respect to the claimed casualty_loss respondent disagrees petitioner attached to the return form_4684 casualties and thefts in that form peti- tioner reduced the amount of the claimed casualty_loss as required by sec_165 and in order to arrive at the amount of the claimed casualty_loss deduction except for certain correlative adjustments the only other determination that respondent made in the notice was to disallow certain employee business_expenses of dollar_figure that petitioner claimed in the return in the petition petitioner did not allege that that determination is erroneous therefore petitioner is deemed to have conceded respondent’s determination to dis- allow the employee business_expenses claimed in the return see rule b 123_tc_213 118_tc_358 respondent does not concede but assumes solely for purposes of respondent’s motion that the loss from the collapse of the castle village retaining wall constitutes a casualty_loss under sec_165 respondent indicates in respondent’s motion that if we were to deny respondent’s motion it would be respondent’s position that the loss from the collapse of the castle village retaining wall does not constitute a casualty_loss under sec_165 verdate 0ct date jkt po frm fmt sfmt v files alphonso sheila alphonso v commissioner we consider first sec_165 and c before turning to the parties’ respective arguments with respect to that section we shall set forth certain general principles applicable to our analysis thereunder as pertinent here sec_165 and c allows an indi- vidual taxpayer to deduct losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty generally only the owner of the property damaged by a casualty is entitled to a deduction for a cas- ualty loss sustained to that property see 730_f2d_375 5th cir 15_tc_135 where a taxpayer has a leasehold interest in property that is damaged by a casualty the tax- payer is entitled to deduct a casualty_loss sustained to that leasehold interest 24_tc_199 affd on this issue sub nom 247_f2d_237 2d cir we turn now to the parties’ respective arguments under sec_165 and c in support of respondent’s position that petitioner is not entitled to a deduction under sec_165 and c with respect to the claimed casualty_loss respondent relies principally on 163_fsupp_739 e d pa affd 259_f2d_704 3d cir in west the taxpayer was a member of an incorporated social_club corporation that owned a large tract of land on which the corporation constructed a dam for the purpose of creating an artificial lake id pincite the taxpayer like all the members of the corporation leased from that corporation under a 99-year lease a lot on which the taxpayer built a cot- tage id pincite only members of the corporation were enti- tled to lease lots and only persons who entered into leases with the corporation were entitled to be members of the cor- poration id the lease that the taxpayer executed with the corporation gave the taxpayer only the right to use the lot id the taxpayer’s membership in the corporation gave her as well as the other members of that corporation the right respondent also relies on orr v commissioner tcmemo_1960_147 and hine v tomlin- son aftr 2d ustc par m d fla revd on other grounds 329_f2d_462 5th cir in support of respondent’s position that petitioner is not entitled to a deduc- tion under sec_165 and c with respect to the claimed casualty_loss verdate 0ct date jkt po frm fmt sfmt v files alphonso sheila united_states tax_court reports to use the property of the corporation including the artificial lake id in a hurricane destroyed the dam thereby causing the artificial lake to drain id pincite the corpora- tion levied an assessment of dollar_figure against each member of the corporation in order to pay for rebuilding the dam and restoring the lake id the taxpayer claimed a deduction under sec_165 and c for the dollar_figure assessment that she paid to the corpora- tion which the commissioner disallowed id the u s district_court for the eastern district of pennsyl- vania district_court held that the taxpayer was not entitled to a deduction under sec_165 and c for the assess- ment that she had paid to the corporation id pincite in so holding the district_court concluded plaintiff clearly has a property interest in her leasehold and in the cot- tage built on it she has no property interest however in the dam or lake her right to use corporate property comes solely and entirely from her membership this right is conferred by the corporate charter and by-laws her claim to a casualty_loss deduction would have more force if her rights in the lake were granted by the lease in that case her property interest in the leasehold might well be considered to extend to an easement in the lake id respondent asserts that the facts in this case are analo- gous to the facts in west and that under west petitioner is not entitled to a deduction under sec_165 and c with respect to the claimed casualty_loss the respective taxpayers in orr v commissioner supra and hine v tomlinson aftr 2d pincite ustc par at big_number big_number were members of the same corporation of which the taxpayer in west was a member and also claimed respective deductions under sec_165 and c for the respective amounts that they had paid to that corporation to repair the dam and restore the artificial lake that the hurricane had destroyed in in each of those cases the commissioner of internal revenue commissioner disallowed the respective deduc- tions that the taxpayers claimed in orr v commissioner supra we also held that the taxpayers were not entitled to a deduc- tion under sec_165 and c for the assessment that they had paid to the corporation in that case we stated the opinions in the west case addressed themselves to the very issue that petitioner presents here and appeared to take into account the same considerations that are pressed upon us in the instant case we think that the same result is called for here in hine v tomlinson aftr 2d pincite ustc par at big_number the u s district_court for the middle district of florida also held that the taxpayer was not entitled to a deduc- tion under sec_165 and c for the assessment that she had paid to the corporation in that case that court stated west and orr were also cases based upon damages claimed to have re- sulted from the destruction of dam and lake at pocono lake preserve this court approves and adopts the reasoning of grim j in west as being sound and directly applicable to the present case id verdate 0ct date jkt po frm fmt sfmt v files alphonso sheila alphonso v commissioner petitioner counters that 52_tc_41 is more recent and more relevant than west with respect to the issue presented here in keith a corporation owned a certain tract of land in alabama on which it constructed a dam for the purpose of enlarging a lake that existed on the land id pincite thereafter the corporation recorded a restrictive covenant on that tract of land and subdivided the tract into several lots id pincite the corporation then transferred by deed those lots to the respective stockholders of the corporation id pincite in keith we described the property to which those deeds pertained as follows the deeds covered the entire lakebed as well as the adjoining land none of these deeds or any other deeds involved in this case indicate the por- tion if any of the property described therein that was covered by green valley lake beyond referring to the restrictive covenant id the taxpayer husband in keith purchased two lots from the respective original owners of those lots who transferred those lots to the taxpayer husband by deed id a portion of the land transferred under the deed pertaining to each lot was under the waters of the lake id shortly after the tax- payer husband in keith purchased the two lots a flood destroyed the dam thereby causing the lake to drain com- pletely id the corporation decided to rebuild the dam id pincite the corporation paid the cost of that rebuilding by levying an assessment against the stockholders of the cor- poration in amounts that were proportionate to their respec- tive stock interests in the corporation id pincite the taxpayer husband and the taxpayer wife filed a joint_return on which they claimed a deduction under sec_165 and c for the assessment that the taxpayer hus- band had paid to the corporation id the commissioner dis- allowed that claimed deduction id we held in keith that the taxpayers were entitled to deduct under sec_165 and c the assessment that the taxpayer husband paid to the corporation id pincite in so holding we distinguished the facts in keith from the facts in 163_fsupp_739 e d pa in doing so we stated here petitioner’s taxpayer husband’s rights in the lake did not stem from his ownership of stock in gvi the corporation indeed neither the certifi- verdate 0ct date jkt po frm fmt sfmt v files alphonso sheila united_states tax_court reports cate of incorporation nor the bylaws of gvi even purport to confer any such rights petitioner’s rights in the lake stemmed primarily from his ownership in fee not merely a lease subject_to the restrictive cov- enant of a portion of the lakebed and the land adjoining the lake while the restrictive covenant limited his rights in the lake in certain respects it also conferred certain rights on him with respect to the use of the lake as well as the adjoining property eg the right to go across the property of the other lot owners for recreational purposes disregarding for the moment the restrictive covenant we think it apparent that petitioner by virtue of his warranty deeds to a part of the lakebed and to the adjoining land possessed valuable property rights in the lake which were destroyed by the flood keith v commissioner supra pincite fn ref omitted according to petitioner keith addresses the specific situation contemplated in west whether a shareholder was entitled to a casualty_loss deduction when his right to the damaged prop- erty also a lake in this instance was conferred by lease thus giving peti- tioner an easement to use the lake the court concluded that the petitioner possessed valuable property rights in the lake which were destroyed by the flood likening the petitioner’s rights to an equitable ease- ment for the benefit of the shareholders rather than for the benefit of the corporation thus allowing petitioner to take a casualty_loss deduction petitioner asserts that the facts in the instant case are analogous to the facts in keith and that keith is controlling here according to petitioner she had property rights in the use of the apartment and related grounds under the model proprietary lease combined with the castle village board house rules and memoranda of the castle village board_of directors as well as the corporate charter and by-laws petitioner claims that the castle village board house rules gave petitioner the reasonable use of the common areas and grounds and that she must be considered to have possessed valuable property rights something akin to an equitable easement in the castle village property which was destroyed by the collapse of the castle village retaining wall in support of petitioner’s claims petitioner advances the following assertions while title to the castle village grounds and buildings rest sic with the cooperative corporation castle village the unit owners by virtue of their proprietary leases to the apartments com- bined with the house rules and memoranda of the board_of directors as well as the corporate charter and by-laws had property rights in the use of the apartment and related grounds so that their loss was the damage to the grounds which directly affected the apartments and the inability to use the related grounds as well as the damage thereto in keith the board_of directors granted the deed to the lots to the owners who were share- verdate 0ct date jkt po frm fmt sfmt v files alphonso sheila alphonso v commissioner we reject not only petitioner’s assertions regarding 52_tc_41 but also her assertions regarding her alleged property interest in the common areas and the common grounds of the castle village complex castle village grounds that she claims entitles her to a cas- ualty loss deduction with respect to petitioner’s assertions regarding keith petitioner is wrong in asserting that keith addresses whether a stockholder is entitled to a casualty_loss deduction where the stockholder possesses rights to the damaged property under a lease the rationale for our holding in keith was our finding that the taxpayer husband by virtue of his warranty deeds to a part of the lakebed and to the adjoining land pos- sessed valuable property rights in the lake which were destroyed by the flood id pincite we expressly stated in keith that the taxpayer husband’s rights in the drained lake stemmed primarily from his ownership in fee not merely a lease of a portion of the lakebed and the land adjoining the lake id fn ref omitted with respect to petitioner’s assertions regarding her alleged property interest in the castle village grounds peti- tioner is wrong in asserting that she possesses a property interest in those grounds that entitles her to a casualty_loss deduction for damage to those grounds we have carefully considered the model proprietary lease the castle village holders and also the board approved and issued the restrictive covenants which gave and stat- ed the reasonable use of the lake for the lot owners id pincite in the case at hand petitioner acquired her proprietary lease and stock which in effect gave petitioner title to her apart- ment and included the board approved house rules which also gave petitioner the reasonable use of the common areas and grounds even the corporate charter and by-laws make it plain that the corporation’s purpose is to provide apartment cooperative ownership for the residents and this clearly reasonably included residential use of the common areas and grounds as pro- vided in the by-law provision with respect to house rules thus by the court’s rationale in keith petitioner must be considered to have possessed valuable property rights something akin to an equitable easement for the benefit of the shareholders rather than for the benefit of the corporation in the castle village property which was destroyed by the collapse of the retaining wall and petitioner must be allowed to take a casualty_loss deduction we found in 52_tc_41 that under the applicable law of alabama the owners of the land underlying an artificial lake and the land bordering upon such lake have property rights in the water by virtue of their ownership of the land these rights include the right to make reasonable use of the lake petitioner also is wrong in asserting that in keith we were likening the petitioner’s rights to an equitable easement for the benefit of the shareholders rather than the benefit of the cor- poration in keith v commissioner supra pincite we found that the corporation and not the taxpayer possessed an equitable easement over the lake for the benefit of the corporation’s stockholders as discussed above we found in keith that the taxpayer husband possessed a property interest in the lake because of certain deeds under which respective portions of the lakebed were transferred to him id pincite verdate 0ct date jkt po frm fmt sfmt v files alphonso sheila united_states tax_court reports board house rules the corporate charter of castle village and the bylaws of castle village on which petitioner relies in support of her assertion that she has such a property interest in the castle village grounds we find nothing in those documents that allows us to conclude that petitioner pos- sessed a leasehold interest an easement or any other prop- erty interest in the castle village grounds that entitles her to a deduction under sec_165 and c for damage to those grounds as for the model proprietary lease and the castle village board house rules that were made part of that lease by para- graph thereof that lease provided that castle village leased to the tenant apartment lll in the building at lll cabrini boulevard and that that apartment con- sisted of the rooms in the buildings designated by the above-stated apartment number together with their appurtenances and fixtures and any closets terraces balconies roof or portion thereof outside of said partitioned rooms which are allocated exclusively to the occupant of the apartment the model proprietary lease did not provide that castle vil- lage leased to petitioner any portion of the castle village grounds and did not provide that castle village granted to her any other_property interest in those grounds although petitioner like the other stockholders of castle village had the right to use the castle village grounds subject_to the castle village board house rules regarding the use of those grounds that were made part of the model proprietary lease by paragraph thereof we conclude that that lease and those rules did not grant to petitioner a leasehold interest an easement or any other_property interest in the castle vil- lage grounds that entitles her to a deduction under sec_165 and c for damage to those grounds as for the corporate charter and bylaws of castle village we find nothing in those documents that grants to petitioner a stockholder of castle village any property interest in the castle village grounds we conclude that the corporate charter and bylaws of castle village do not grant to peti- tioner a leasehold interest an easement or any other prop- erty interest in the castle village grounds that entitles her the record does not contain the memoranda of the castle village board on which petitioner also relies verdate 0ct date jkt po frm fmt sfmt v files alphonso sheila alphonso v commissioner to a deduction under sec_165 and c for damage to those grounds on the record presented to us for purposes of respondent’s motion we conclude that the facts in the instant case are analogous to the facts in 163_fsupp_739 e d pa and are not analogous to the facts in 52_tc_41 accordingly we conclude that the same result as in west is called for here orr v commissioner tcmemo_1960_147 we hold that petitioner is not entitled to a deduction under sec_165 and c with respect to the claimed casualty_loss we consider now petitioner’s alternative argument under sec_216 sec_216 provides in pertinent part sec_216 allowance of deduction -in the case of a tenant-stock- holder as defined in subsection b there shall be allowed as a deduc- tion amounts not otherwise deductible paid_or_accrued to a cooperative_housing_corporation within the taxable_year but only to the extent that such amounts represent the tenant-stockholder’s_proportionate_share of- the real_estate_taxes allowable as a deduction to the corporation under sec_164 which are paid_or_incurred by the corporation on the houses or apartment building and on the land on which such houses or building are situated or the interest allowable as a deduction to the corporation under sec_163 which is paid_or_incurred by the corporation on its indebtedness contracted- a in the acquisition construction alteration rehabilitation or maintenance of the houses or apartment building or b in the acquisition of the land on which the houses or apartment building are situated for convenience we shall refer to a tenant-stockholder of a cooperative_housing_corporation as a stockholder of a cooperative_housing_corporation sec_216 allows two exceptions to the general_rule that a stockholder of a corporation is not entitled to deduct the corporation’s expenses that the corporation paid_or_incurred see 557_f2d_1095 5th cir affg in part and revg in part tcmemo_1974_267 those exceptions are for real_estate_taxes that the corporation pays or incurs on the property sec_216 on which petitioner does not rely provides that the stock of a cooperative_housing_corporation owned by a so-called tenant-stockholder of that corporation is to be treated as prop- erty subject_to the allowance for depreciation to the extent that the proprietary lease or right of occupancy conferred by reason of such stockholder’s ownership of that stock is used in a trade_or_business or for the production_of_income verdate 0ct date jkt po frm fmt sfmt v files alphonso sheila united_states tax_court reports that it owns and interest that the corporation pays or incurs on debt that it issued in order to inter alia acquire or construct the land or buildings that it owns petitioner asserts that sec_216 should be interpreted to permit not only the two deductions that that section expressly allows but also the casualty_loss deduction that she claims here according to petitioner the stated purpose of sec_216 and its predecessor sec_23 is to give tenants-stockholders of housing cooperatives the same tax benefits as are allowed to homeowners 452_f2d_1036 ct_cl citing s rep no 77th cong 2nd sess cum bull the purpose of sec_216 is not in dispute the code section was enacted to place tenant-shareholders on equal footing with home- owners by allowing deductions for amounts paid to the corporation for mortgage interest and property taxes to pass through to the tenant- shareholders respondent would have this court believe that any deduction not specifi- cally included in sec_216 is prima facie evidence of its disallowance this is clearly not the case as evidenced by allowable tenant-shareholder deductions found elsewhere in the code and by the decision in keith allowing the shareholders a casualty_loss deduction congress recog- nized that tenant-shareholders required more benefits to be treated equi- tably under the tax code thus it enacted additional provisions such as sec_163 and sec_121 as the supreme court of the united_states has held where congress explicitly enumerates certain exceptions to a general prohibition additional exceptions are not to be implied in the absence of evidence of a contrary legislative intent 446_us_608 petitioner does not cite any legislative_history estab- lishing that congress intended sec_216 to permit the stockholders of a cooperative_housing_corporation to deduct any of such corporation’s expenses that it paid_or_incurred except for the two deductions that congress expressly allowed in that section indeed the following legislative his- tory of sec_23 of the internal_revenue_code_of_1939 code as amended by the revenue act of ch sec_128 56_stat_826 a predecessor of sec_216 establishes that congress did not have any such intention the general purpose of this provision sec_23 of the code is to place the tenant stockholders of a cooperative apartment in the same verdate 0ct date jkt po frm fmt sfmt v files alphonso sheila alphonso v commissioner position as the owner of a dwelling house so far as deductions for interest and taxes are concerned s rept 77th cong 2d sess 1942_2_cb_504 emphasis added we conclude that congress intended in sec_216 to allow the stockholders of a cooperative_housing_corporation deductions solely for amounts attributable to such corpora- tion’s real_estate_taxes and mortgage interest that it paid_or_incurred with respect to property that it owns we hold that petitioner is not entitled to a deduction under sec_216 with respect to the claimed casualty_loss we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered f verdate 0ct date jkt po frm fmt sfmt v files alphonso sheila
